Fourth Court of Appeals
                                San Antonio, Texas
                                      October 9, 2014

                                   No. 04-13-00275-CV

                                   Joseph MAYZONE,
                                        Appellant

                                              v.

MISSIONARY OBLATES OF MARY IMMACULATE OF TX. and Father Thomas Ovalle,
                            Appellee

                 From the 37th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2009-CI-19412
                        Honorable Peter A. Sakai, Judge Presiding


                                      ORDER
Sitting:     Catherine Stone, Chief Justice
             Karen Angelini, Justice
             Luz Elena Chapa, Justice

       The panel has considered appellant’s motion for rehearing. Appellant’s motion for
rehearing is DENIED.

                                                   _________________________________
                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                                   ___________________________________
                                                   Keith E. Hottle
                                                   Clerk of Court